Proceeding pursuant to section 298 of the Executive Law to review so much of an order of the respondent, State Human Rights Appeal Board, dated March 29, 1978, as affirmed stated portions of a determination of the Commissioner of the State Division of Human Rights, which, after a hearing, inter alia, directed the petitioner Town of Babylon to (1) offer to employ the complainants on a permanent basis as laborers and (2) pay the complainants certain moneys owed to them. The State Division has cross-applied to enforce the order of the appeal board. Order confirmed insofar as reviewed, petition dismissed on the merits and cross application granted, without costs or disbursements. The determination under review is based upon findings of fact which are supported by sufficient evidence on the record considered as a whole and are therefore conclusive (see Executive Law, § 298). Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.